UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 7, 2011 NOVADEL PHARMA INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-32177 22-2407152 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 1200 Route 22 East, Suite 2000 Bridgewater, NJ 08807 (Address of principal executive offices) (Zip Code) (908) 203-4640 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On January 7, 2011, NovaDel Pharma Inc., a Delaware corporation (the “Company”), issued a press release to announce that the Company received a milestone payment of $500,000 from Akrimax Pharmaceuticals, Inc. (“Akrimax”) in connection with the License and Distribution Agreement, dated October 27, 2009 (the “Agreement”) between the Company and Mist Acquisition, LLC (“Mist”), a subsidiary of Akrimax. As previously disclosed, the Agreement provides Akrimax with a license to commercialize and manufacture NitroMist® in North America, using the Company’s spray delivery technology. Akrimax also advised the Company that it has successfully launched NitroMist in the United States. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release of NovaDel Pharma Inc. dated January 7, 2011, titled “NovaDel Pharma Inc. Receives $500,000 Milestone Payment-NitroMist® Launched in United States.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NovaDel Pharma Inc. By: /s/ STEVEN B. RATOFF Name: Steven B. Ratoff Title: President and Chief Executive Officer Date:January 7, 2011
